Citation Nr: 1443544	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-23 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include cervical strain with decreased range of motion (claimed as service connection for sharp pain in neck and head).  

4.  Entitlement to service connection for headaches, to include as due to a cervical spine disorder (claimed as service connection for sharp pain in neck and head).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976, and from January 1991 to March 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In evaluating this case, the Board has reviewed the Veterans Benefits Management System (VBMS) and "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2013 videoconference hearing, the transcript of which is included in the Virtual VA system. 

The issues of service connection for a cervical spine disorder, to include cervical strain with decreased range of motion, and service connection for headaches, to include as due to a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current bilateral shoulder or low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).

2.  The criteria for service connection for a low back disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the March 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination to address his claims for service connection for a shoulder disorder and a back disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing a current diagnosis for a bilateral shoulder or low back disorder.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for a shoulder disorder and low back disorder is required as there is no evidence indicating that the Veteran's currently has such disorders.  

The Board notes that the Veteran's claims for service connection for a cervical spine strain and a headache disorder are being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Shoulder pain and back pain are not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for a bilateral shoulder and low back disorders as a result of an injury he sustained in service.  

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current shoulder or back disability.  In this regard, service treatment records are negative for complaints, treatment, or diagnoses for any shoulder or low back disorder.  In the November 1976 service separation examination report, a clinical evaluation of the Veteran's upper extremities and spine was normal.  Further, a February 1991 report of medical history, completed by the Veteran during his second period of active duty service, demonstrates that the Veteran checked "NO" as to having a "painful or trick shoulder" or "recurrent back pain."  

Post-service VA treatment records reflect continued complaints and treatment for shoulder and back pain; however, they do not reveal diagnoses for a  shoulder or back disability.  See March 2013 statement from Veteran's VA primary care physician; see also January 2008 VA treatment record.  Despite complaints and notations of shoulder and back pain, the Board notes that pain alone, without some underlying condition or malady, is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The need for a current shoulder and low back disabilities was clearly explained to the Veteran at his Board hearing.  See March 2013 Board Hearing Transcript at pgs. 
6-7.  The Veteran also testified that he had not been diagnosed with any shoulder or back disability.  The undersigned Veterans Law Judge held the record open for 60 days in an effort to allow the Veteran and his representative the opportunity to obtain any additional records that may reveal a shoulder or low back diagnosis.  To date, however, additionally evidence has not been received which demonstrates that the Veteran has a current shoulder or back disability.  

The Board has also considered the Veteran's statements regarding a current shoulder and back disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with shoulder and low back disorders, such as pain or decreased range of motion, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a bilateral shoulder or low back disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2013).  Shoulder and back disorders are medically complex disease processes because of they generally require specialized testing to diagnose (e.g., x-ray and/or MRI), and manifest observable symptomatology that may overlap with various disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral shoulder disability or low back disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, at143-44.  Accordingly, the Board finds that a preponderance of the evidence is against the claims for service connection for a shoulder disorder and service connection for a back disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

ORDER

Service connection for a shoulder disorder is denied.

Service connection for a back disorder is denied. 


REMAND

After a thorough review of the record, the Board has determined that additional development is necessary prior to the adjudication of the claims for service connection for a cervical spine disorder and service connection for headaches, to include as due to a cervical spine disorder.

The Veteran maintains that he has a cervical spine disorder and headaches as a result of his in-service neck injury.  Service treatment records reflect that the Veteran was hit in the neck with a baseball bat and was knocked unconscious.  July 1976 service treatment records reflect complaints of sharp pain and stiffness around the neck and notations of a throbbing headache.  

The Veteran was afforded a QTC examination in January 2009.  The examiner diagnosed the Veteran with cervical strain with decreased muscle strength and headaches associated with the cervical strain.  The examiner conducted a physical examination and interviewed the Veteran.  The examiner then stated that the Veteran's conditions (chronic neck pain and headaches) were less likely connected to the service injury in 1976.  The Board finds the January 2009 examination to be inadequate.  Although the examiner provided an opinion as to the Veteran's neck pain and headaches, she did not address whether the diagnosed cervical strain was incurred in service or otherwise related to service.  Further, as the examiner associated the Veteran's headaches with the cervical strain disorder, these issues are inextricably intertwined and must both be remanded.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the examiner who performed the January 2009 QTC examination of the Veteran, or, if she is unavailable, a similarly situated examiner, and obtain a supplemental medical opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's currently diagnosed cervical strain with decreased muscle strength had its onset in service or is otherwise related to service, including the 1976 neck injury.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the benefits sought remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


